Earl Warren: -- you may continue your arguments.
Beatrice Rosenberg: Thank you Your Honor. Before I get into my argument, I want to say this that I entered a hypothetical question Your Honors as to what would happen if the District Court applied an erroneous standard. It is a theoretical question in relation to this case and I don't mean to bind the Government for -- for some future case. I said it would be a more difficult question. I'm not sure just where we come out, but certainly, whatever difficulties they were, it would be if the standard that is applied was an unconstitutional thing that it not just grab an erroneous phraseology.
Potter Stewart: Well, I expressly refer to the Rogers against Richmond standard for instance.
Beatrice Rosenberg: Well, it's hard for me to believe that that would be a part of the federal court since I guess the standard that the federal court has been in existence now for many, many years and as a matter of fact --
Potter Stewart: It's a hypothetical case from (Inaudible)
Beatrice Rosenberg: Coercion has not been a major problem in federal trial. There hasn't been the decision by this Court on the subject since Warne against the United States and there really have been very few in the Courts of Appeal particularly since McNabb and even before that, it was not one of the major problems in federal criminal law.
Potter Stewart: Ms. Rosenberg, while we're still back tracking, you mentioned the name of another case that you said involved a related problem in which I had the impression you told us that we've granted certiorari, Lampe or --
Beatrice Rosenberg: No, we had nothing. It is on petition for writ of certiorari and the Government in its end has suggested that we would file a full answer after this case was there, Lampe, Virgil-Lampe, L-A-M-P-E I think it's 400 (Inaudible).
Potter Stewart: Thank you.
Beatrice Rosenberg: Before recess, I was just pointing out that -- well, this admittedly comes before the Court in a fairly unsatisfactory fashion because of the change of counsel and then change of empathy and so on. It seemed to us that when petition's allegations are read against the record, it is quite clear that he is claiming that the jury should have believed him and that his allegations depend on his own testimony. And I just want to summarize briefly so that the Court will know what we base this on. The Government evidence was that the Chicago Police, having received both information implicating petitioner and a confession by a codefendant implicating petitioner got a warrant and send it to Florida where they thought petitioner was, they then learned he'd gone to Chicago and so they called the Chicago Police and asked them to make the arrest. The Chicago -- the Government brought one Chicago policeman to testify at the trial that was the man who was in charge of making the arrest and who participated in the arrest. His testimony was that he was admitted peaceably and that he told petitioner he was wanted in Washington and that he asked whether petitioner had any guns and petitioner showed them to him and he seized the gun. There was no -- it was completely a peaceful arrest on Sunday, April 29. Now, petitioner was held from April 29 until May 1st. He wasn't brought before magistrate on April 30th because the Chicago Police hadn't got a warrant, but at the time he was arrested, the petitioner said he would go back to Washington and on May 1st in formal proceedings before a Chicago Police Court Judge, he waived extradition and agreed to return to Washington. The Washington Police got to Chicago on May 2nd, they asked the petitioner about the crime and he denied being implicated until he was shown the confessions of the two, his brother and another codependent at which point he made a confession. The Chicago policeman testified that when he made the arrest, he talked to the petitioner about the warrant, but at the time of the arrest, petitioner made no admission and he said so far as he knew petitioner was not further questioned although he was off the next day because -- and he did say they had other things to do. When petitioner was brought back to Washington, he repeated his confession before the victim of the robbery. Now, petitioner at the trial testified that the Chicago police had their guns drawn when they arrested him. He said that various officers, not the one who testified at the trial, had him in three or four lineups where there was no questioning and that he was questioned three or four times, never for more than 30 or 40 minutes while he was held before he was -- before he waived extradition on May 1st. A cross-examination outside the presence of the jury not repeated before the jury, he testified that the Chicago police roughed him up a little bit, but admittedly he made no confessions or admissions to Chicago Police and admittedly, the Chicago police were very nice to him. Now, the only real threat that -- to which he testified was the Chicago police did that he would be turned over to the Chicago Police -- the Washington Police said he should know -- the Chicago Police if he didn't confess. The Washington Police denied any threat. Now, there's a certain inherent incredibility in the alleged threats since admittedly from the time the Chicago Police picked him up, they told him he was in Washington and admittedly on May 1st, he's waived extradition. On this basis, it seems to us that the claim of coercion was at best, a question for the jury which as I have said was submitted to the jury under instructions that were not accepted to, that were specifically accepted by trial counsel. And for that reason, we think petitioner cannot allege, it's not merely a form of words, we think he cannot allege that on the undisputed evidence, there was coercion as a matter of law and therefore, we think he cannot even allege the denial of a constitutional right and that the Court of Appeals insofar as to discuss that question, discussed the hypothetical question.
Earl Warren: Mr. O'Connell.
Quinn O'connell: Mr. Chief Justice, may it please the Court. First of all, I think there are certain things that we ought to get straight as to what is not in dispute here. It is not in dispute that the petitioner did, in his petition under Section 2255, claim that his confession was admitted in evidence at his trial and used against him over the objection of trial counsel and that the rights of the defendant under the Constitution and laws of the United States were clearly violated by the above described procedure that being part of the procedure. He did raise certain McNabb and Mallory questions, but he -- the point is that he did specifically allege that this confession was -- should not have been admitted as a matter of law. The District Court on its hearing and whatever basis it arrived in its decision, we do not know because there is no transcript of that -- of that proceeding, held that the confession was voluntary. We don't know the basis for this decision in that matter. The Court of Appeals did not review this decision, and this is the decision that we say that the petitioner is entitled to a judicial determination of, was if an error as a matter of law to have submitted this confession to the jury.
Potter Stewart: The Court of Appeals did have before it the first time at least the trial record, did it nit?
Quinn O'connell: The Court of Appeals has had the trial record --
Potter Stewart: Both times?
Quinn O'connell: Both times.
Potter Stewart: Both on the re -- and again, on the rehearing --
Quinn O'connell: That is right. That was the only record it had had.
William J. Brennan, Jr.: Do you agree (Inaudible)
Quinn O'connell: Well, I disagree from this point of view Your Honor that Judge Fahy also wrote the dissent and Judge Fahy wrote this opinion and Judge Fahy in his dissent seems to believe that this person is entitled to a hearing on this question. So I don't believe that Judge Fahy could have meant that he had reviewed the record.
William J. Brennan, Jr.: (Inaudible)
Quinn O'connell: Well, I think it's a pure conjecture as to what he means in that regard as to whether or not, he reviewed the merits or not and I think it's unfortunate that we have to have this conjecture on the merits. The -- we say that the transcript of trial does show as a matter of law that this confession was erroneously admitted. The Government says that as a matter of law, it wasn't erroneously admitted. All we say is that we are entitled to a judicial determination of this matter which we haven't received as yet properly. We also -- pardon?
Charles E. Whittaker: (Inaudible)
Quinn O'connell: We say --
Charles E. Whittaker: (Inaudible)
Quinn O'connell: There was a judicial determination at the trial, Your Honor.
Charles E. Whittaker: (Inaudible)
Quinn O'connell: We're entitled to a judicial -- judicial determination which may be based upon the trial record on this single small point which is a point which -- in which we claim the denial of basic rights. And we claim that we're entitled to that because there was a -- there was justifiable excuse for the failure of this petitioner to appeal from his conviction and this --
Charles E. Whittaker: (Inaudible)
Quinn O'connell: Well, it would not necessarily be a second evidentiary hearing. The Court could determine this on the trial transcript and obviously it would require a rehearing by the same court that decided it in order to get an appellant review of this decision.
Charles E. Whittaker: (Inaudible)
Quinn O'connell: They can do it on the -- they can do it, but they didn't do it. That's all we want. We want a review of this District Court's determination that it was voluntary. We don't know what they base that on, but the record before the Court of Appeals wasn't only the trial transcript and we say on the basis of that trial transcript that if the Court had examined the trial transcript and decided the merits of this person's -- of this petitioner's claim which they didn't do.
Felix Frankfurter: Are we barred from doing it?
Quinn O'connell: Well, I would say that you're not barred from doing it although I wish that we had argued in brief more thoroughly in this Court Your Honor.
Felix Frankfurter: Based on the face of a record, the lower court's judgment, the Court of Appeals' judgment is right, must we send back to the Court of Appeals and say will you -- we've got all the facts before it, we've got the whole record, the legal issue is exposed but for one reason or other convenient or incompetence or whatnot, we send it back and ask you to make a legal conclusion.
Quinn O'connell: Well, it's a --
Felix Frankfurter: I can see that that's sometimes desirably to be done. If it's to be done (Inaudible) if we just practice on the next April, it would be five years since this trial started.
Quinn O'connell: Well, I think it would be more orderly for the Court of Appeals to be able to determine that issue. They decided that they didn't have a right there.
Felix Frankfurter: (Voice Overlap) to determine whether on the face of a record and issue was raised than we are?
Quinn O'connell: No, on the face -- but I think that it does require an analysis of the entire trial transcript from -- with from this point of view.
Felix Frankfurter: It's only a little one.
Quinn O'connell: Well, and also, I think that on the other point that we're entitled to a hearing on, if there is confusion on the point that is whether or not this was excusable neglect. If this is not acceptable on the basis of affidavits then we are entitled to a hearing on that and that's all we're seeking here is a judicial determination of (a) was this excusable neglect in failing to appeal, and (b) if it was, was this a matter -- an error as a matter of law to have admitted this confession into evidence. The --
Hugo L. Black: May I ask you one other question to get myself absolutely clear. I'm not clear. What I'm asking you especially for is not to discuss the merits and being implied on the merits because I want to see if I'm right as to what happens. First, Judge Fahy wrote an opinion for the Court on the record as it then stood in which he did say that the man was not entitled to a hearing. That's right, isn't it?
Quinn O'connell: That's right.
Hugo L. Black: Then a motion for rehearing was made. The defendant asked for -- to supplement the record and raised for the first time clearly as I gather from Judge Fahy's second opinion, the question that had been a good excuse on his -- from his standpoint and failing to appeal, is that right? Did the supplemental motion with affidavits attached raised a new or supplement and strengthen the claim that there had been a reasonable excuse -- a good excuse for not appealing if such an excuse could justify anything.
Quinn O'connell: That's right, but the way this came up Your Honor is this, the appeal was noted from the denial of 2255 hearing. At the time of the -- well, there was a brief filed and it was vacated and counsel was dismissed.
Hugo L. Black: But let me ask you.
Quinn O'connell: Yes.
Hugo L. Black: That's not the question that it clarifies to me and then you can bring it out.
Quinn O'connell: Alright.
Hugo L. Black: Then Judge Fahy said the papers filed with that motion relied upon -- include affidavits, this state in substance and after he was sentenced argued -- it was promptly taken away and so forth without opportunity of this counsel to advice him and to get his appeal. Now, did he on the basis of this new -- these new facts which he said appeared in this motion say that this change of situation told that it raises the question as to whether if the -- if the failure to appeal was justifiable and it raised the constitutional question, the Court should have a hearing to determine in this instance first, was the failure to appeal a good reason so as to say that this now could be raised on a 2255 motion.
Quinn O'connell: I think that's as precise --
Hugo L. Black: Now, those -- those papers are here before us --
Quinn O'connell: That's right.
Hugo L. Black: -- as you've stated.
Quinn O'connell: The affidavits are there before us. Of course they have not been (Voice Overlap) -- the Government has not rebutted or anything. I mean they had another hearing in which they rebut.
Hugo L. Black: And you are insisting that Judge Fahy's view as to the fact of excusable neglect in an appeal can be raised in connection with a 2255 motion to the extent that if there was an excusable neglect or whatever the court found that to be insofar as the 2255 motion is concerned and substantial constitutional questions are raised, that that put him -- entitled him through a hearing on the facts alleged in the new motion before the Court of Appeals.
Quinn O'connell: Yes, because we don't know whether this --
Hugo L. Black: Well, that's a rather unusual method of --
Quinn O'connell: Well, the reason that it's unusual Your Honor though is that there is no transcript. The record -- that this is really subject to appeal is just gone. There isn't any record of this 2255 hearing. I would assume that this would have been a proper thing that would have come up at the 2255 hearing. Why didn't the fellow appeal? I don't know what happened at the 2255 hearing, but it seems that it would be very unfortunate because of this lack of a transcript of the hearing which has ultimately come to the Supreme Court that because we don't know that he should be deprived of any opportunity to explain his reasons.
Hugo L. Black: Of course, if Judge Fahy is wrong in the basic premise on which he wrote that neglect to appeal will bar a 2255 proceeding just as it barred the appeal then your position would not be sound, would it, if he is wrong in there?
Quinn O'connell: That neglect to appeal?
Hugo L. Black: That in that neglect to appeal --
Quinn O'connell: It's never -- no matter -- whether --
Hugo L. Black: Whether excusable -- whether it's excusable or unexcused, the neglect to appeal no more grants a right, have the question reviewed on 2255 than it would on direct appeal. If you are wrong -- if he's wrong in that, it ends your contention here, does it or does it not?
Quinn O'connell: Well, I believe it does Your Honor, but the point is this. The Government itself concedes that there -- that there are hypothetical cases which they can conceive where the failure to appeal might be such that it would not bar a collateral attack and they mentioned such cases as --
Felix Frankfurter: Now, we can decide those hypothetical cases?
Quinn O'connell: No, we're not to decide those hypothetical cases Your Honor, but all I am saying that as a practical matter, effectively, those hypothetical cases so far as our petitioner is concerned, his excuses is just as great as those hypothetical cases if he didn't know of his rights to appeal. If a person comes to sentence under 37 (a) (2), Rule 37 (a) (2) without an attorney, the District Court judge is obliged to inform him of his appellate rights and have the clerk of the court note the appeal for him. In effect, this petitioner was in no different position than a person who had actually attended the sentencing without a hearing. And this, as a practical matter, this whole thing could be avoided by the very simple thing of having 37 (a) (2) applied no matter whether counsel is present or not because this is a -- this 10-day appeal period is evidently caused -- causes a lot of trouble where counsel who have either appointed by the court or who is representing a person without a fee after sentencing, they've gone through the trial and they leave. I mean they just feel that their responsibilities are over evidently but --
Speaker: (Inaudible)
Quinn O'connell: No, no. Under 37 (a) (2) now, the Court does have a duty if the person doesn't have counsel to tell him of his appellate rights and he has a right to appeal and the time length. And if he has requested then as a result of telling this person, if the petitioner -- if the person requests the court that he does want to appeal, the court is required to have the clerk of the court note the appeal for the prisoner.
Speaker: (Inaudible)
Quinn O'connell: Well, it certainly would avoid this situation where a person who had counsel was not told of his rights to appeal. He had been better of if he hadn't -- if he'd appeared with sentencing without counsel.
Felix Frankfurter: Mr. O'Connell, before you sit down, there is one question on which I need enlightenment. You are in the -- you are in the appeal and you're being appointed by the court, it naturally makes your service to us, all of them are welcome, you were before -- you argued the appeal before the panel.
Quinn O'connell: Yes, I did.
Felix Frankfurter: Now, Judge Fahy writing from himself and Judge Martin with the conclusion, decided what he did on December 30th, 1959, that's nearly two years ago and then there was a petition for rehearing en banc and that was granted and we have the disposition on the -- of the en banc court that's now before this Court. What I want to know is whether any new materials -- legal materials other than briefs, whether any new applications, modifications of prior pleadings, were there anything that comprehensibly called pleadings or request for change the record was made before the disposition on the panel appeal and the disposition before the full bench.
Quinn O'connell: The only thing that might be considered a pleading is the attempt to supplement the record with these affidavits.
Felix Frankfurter: Was that dated after December 30th?
Quinn O'connell: Oh, after this opinion, nothing has been done.
Felix Frankfurter: I'm just saying, was there anything before the court en banc that wasn't before Judge Fahy's panel?
Quinn O'connell: Yes.
Felix Frankfurter: What?
Quinn O'connell: The affidavits of the counsel showing the reasons for excusing to appeal. Judge Fahy's panel did not have that before it.
Felix Frankfurter: Now, that -- that counsel's affidavit merely says, not merely says, the counsel's affidavit said that they told the wife who had hired them -- who had retained them, I beg your pardon, who had retained them that he should appeal, is that right?
Quinn O'connell: That is correct.
Felix Frankfurter: The only light we get on the non-appeal -- on the absence of an appeal from the original trial was counsel's affidavit to the wife to the person who retained them that they thought an appeal should be pursued. Is that correct?
Quinn O'connell: That's right. And I say -- and I agree that it's an unsatisfactory record.
Felix Frankfurter: Alright. That's -- that's the only difference between matters that were before Judge Fahy when he wrote the opinion for the panel and the matters that were before Judge Fahy when he wrote his dissent.
Quinn O'connell: That's right, because Judge Fahy's opinion for the panel said, based his opinion on the fact that there had been no reason even offered for failing to appeal. And this --
Felix Frankfurter: Now the --
Quinn O'connell: -- a reason had been offered prior to that but a different panel had rejected the offer to supplement the record and when it was brought out to the court that they were actually were reasons for failing to appeal, these affidavits were not filed after the -- Judge Fahy's opinion. They had been prepared and a motion to supplement the record had been made when the case first went up before it was briefed.
Felix Frankfurter: Well then -- weren't they before the panel when Judge Fahy (Voice Overlap)?
Quinn O'connell: Because a different penal of the Court in acting upon the motion to supplement the record before the panel had even been picked to hear the case on the merits had -- with the per curiam order refused to allow the affidavits into the record. Then Judge Fahy, he decided the case on the ground that no attempt had been made to show why this appeal had not been taken. Well, an attempt had been made but had been rejected by different panel and this is what we pointed out on the hearing. Then Judge Fahy came around to the point where he said, “Well, if I had known that and now I do know it, then he has a right to determine whether or not this affidavits are true,” and if they are true then --
Felix Frankfurter: But they've accepted it. Those affidavits were -- the affidavit --
Quinn O'connell: Well --
Felix Frankfurter: -- we have a case here that soon will have its fifth anniversary from the day of the trial and soon will have its fifth anniversary and today there has been a succession of three different lawyers at different stages adjusting themselves quite rightly to new situation in legal opinion such as the Mallory opinion. New lawyers came in and adjusted themselves to the Mallory opinion. They raised that then those lawyers, I don't how or why they disappeared but then you, as the matter of public service were appointed and now we've got some new grounds.
Quinn O'connell: Well, I don't believe there are any new grounds Your Honor from this point of view. At the trial, there was objection that this was -- this should not have been admitted into evidence that it should not have been submitted to the jury. In his petition for -- under 2255, he claim that his constitutional rights were denied by admitting these things into evidence and that's -- that's the whole issue here. But do we reach it? Does he get it --?
Felix Frankfurter: If that is so, then we've got it all before us and we are just as competent to decide on what is on the phase of records as anybody else below. Indeed -- indeed if what you say then it's our duty to say whether there was any traversable or any real so-called fundamental right involved.
Quinn O'connell: Well --
Felix Frankfurter: You say we must shut our eyes what's between this (Voice Overlap)
Quinn O'connell: I don't --
Felix Frankfurter: -- and we must send it back to the judges (Inaudible). Now, with another goal and case comes back here about two years from now.
Quinn O'connell: Well, I am all for the prompt disposition of this case, Your Honor. But all I say is that I -- unfortunately, we felt that the issue on certiorari was based upon the issues that was decided by the Court of Appeals and that's the issue we've tried to present it.
Felix Frankfurter: But there was a lot of talk in the Court of Appeals. They each got interested and there are great big issues. Judges like lawyers like to be with great big issues.
Quinn O'connell: Well, at least that -- it's that great big issue that we were here trying to decide -- have you people decide, and unfortunately, we have not briefed the other issue on the merits and we feel --
Hugo L. Black: (Voice Overlap) found the issue that Judge Fahy suggests which I agree. What we would say was this, whether the record as it is with the supplement that Judge Fahy was unaware off when he wrote second opinion, sufficient to justify the findings that there was an excuse of the delay and then that forces us, does it not, to reach the question is to whether an excusable delay even would be sufficient to justify 2255 hearing.
Quinn O'connell: That's right. That's the precise issue here I believe.
Felix Frankfurter: Why wouldn't -- why weren't those affidavits there -- they were in physically existence? It's difficult for me to understand why they weren't available to the panel. The fact that a --
Quinn O'connell: Well, this is --
Felix Frankfurter: -- the fact that a district judge said legally not relevant, it didn't take them out of the --
Quinn O'connell: This was not a District Court judge.
Felix Frankfurter: I don't care about another panel there for the record and I can't imagine that one panel can't found out what another panel did in the same litigation.
Quinn O'connell: Well --
Felix Frankfurter: What are these panels, the independent property?
Quinn O'connell: I don't know Your Honor.
Hugo L. Black: (Voice Overlap) on the fact that Judge Fahy is a very competent judge. He said this, in his petition for rehearing, Hodges brings to our attention that in earlier proceedings in this Court, he sought to supplement the record on appeal to show why he had failed to appeal (Inaudible). The significance of this showing was not urged in briefs and arguments. The hearing was led to the opinion of December 30th, 1959. That's the one Judge Fahy had previously (Voice Overlap).
Quinn O'connell: That's right Your Honor.
Hugo L. Black: No doubt because another division of our Court has denied the motion to supplement the record.
Quinn O'connell: That's right Your Honor.
Hugo L. Black: Judge Fahy then went on to say that on the basis of this new -- the fact that he had not been familiar with, he now thought that the man was entitled to a hearing.
Quinn O'connell: That's right Your Honor.
Felix Frankfurter: Do you think there's no doubt that he's a good (Inaudible)?
Quinn O'connell: Pardon me?
Felix Frankfurter: Do you think that no doubt is a good logical conclusion? After all, this is one case and it's still a one case.
Quinn O'connell: Well Your Honor, I know why it wasn't argued before that panel because I argued the case and it wasn't argued before the panel because the Court of Appeals had told me that they would not allow this in the record and this -- if there's an error that's an error of the counsel.
Felix Frankfurter: The next person told me, it was a new panel -- a different panel, so evidently, they are a different (Inaudible)
Quinn O'connell: Well, it's the same court speaking to a lawyer and I just -- whatever the panel speaks to me --
Earl Warren: Well, Mr. O'Connell, the Court is aware of the fact that you are appointed to represent this defendant by the court below and that you've protected his rights not only in that court but you've done your best to do so here and that we appreciate. We're always comforted by the fact that lawyers will do that. We recognize it as a real public service and we thank you very much for your sincerity in doing it as public service. And Ms. Rosenberg, of course, we thank you for your diligent and efficient manner in representing the interest of the Government. Both sides must be represented in the same spirit, so thank you both.
Quinn O'connell: Thank you. It's been a privilege Your Honor.